Citation Nr: 1111815	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to more than 12 months of educational assistance under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1991 with the United States Army Reserves.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St, Louis, Missouri (RO) which granted entitlement to 12 months of education benefits under the Montgomery GI Bill.   

FINDINGS OF FACT

1.  The Veteran served on active duty from June 5, 1990, to June 19, 1991; he was discharged with 12 months, and 15 days of service.

2.  The Veteran's DD Form 214 reflects that the separation authority was "AR 635-200, Paragraph 5-13" and the separation code was "JFX" indicating that the Veteran was separated because of a personality disorder.

3.  The Veteran was found eligible to receive a total of 12 months of educational assistance benefits, based upon his 12 months and 15 days of completed active service.


CONCLUSION OF LAW

The criteria for entitlement to more than 12 months of educational assistance under Chapter 30, Title 38, United States Code, are not met.  38 U.S.C.A. §§ 3011, 3013 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.7042, 21.7072 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, the VCAA is not applicable to cases involving educational assistance under Chapter 30, Title 38 of United States Code.  The Board notes in this regard that the provisions of the VCAA are relevant to Chapter 51 claims.  See Barger v. Principi, 16 Vet. App. 132 (2002).  The statute at issue in this matter is found in Chapter 30.  Therefore, the VCAA is not applicable.  In addition, since the law, as mandated by statute, and not the evidence, is dispositive of the claim, VA's duties to notify and to assist the Veteran do not apply.  Manning v. Principi, 16 Vet. App. 534, 542 (2002)

The RO has explained to the Veteran the bases for the denial of his claim in a November 2008 statement of the case, and has afforded the Veteran with the opportunity to present information and evidence in support of the claim.  He has declined to do so.  Significantly, there is no indication that there is any existing evidence pertinent to the issue on appeal that has not been obtained.

B.  Law and Analysis

The Veteran served on active duty from June 5, 1990, to June 19, 1991; he was discharged with 12 months, and 15 days of service.

The Veteran's DD Form 214 reflects that the separation authority was "AR 635-200, Paragraph 5-13" (Army Regulations, Active Duty Enlisted Administrative Separations, Separation Because of Personality Disorder).  The separation code was "JFX" also indicating that the Veteran was separated due to a personality disorder.  

The Veteran's computer generated Department of Defense (DoD) record shows that the Veteran's separation was for a Condition Interfering with Duty (CIWD). 

In the present case, the Veteran's basic eligibility for Chapter 30 benefits is not at issue as he has already been awarded basic eligibility for the receipt of these benefits.  Rather, this appeal involves the amount of Chapter 30 benefits to which the Veteran is entitled under the law.

The law provides that most individuals are entitled to 36 months of educational assistance, or the equivalent thereof, in part-time educational assistance.  38 C.F.R. § 21.7072(a).  Except as provided in 38 C.F.R. § 21.7073, an eligible individual is entitled to one month of basic educational assistance (or the equivalent thereof in part-time educational assistance) for each month of the individual's continuous active duty service that occurs after June 30, 1985.  38 U.S.C.A. § 3013; 38 C.F.R. § 21.7072(b).

The Board notes that eligibility in this case may be based solely on active duty under 38 C.F.R. § 21.7073(a), or based on active duty and service in the Selected Reserves under 38 C.F.R. § 21.7073(b).  In this case, the Veteran has already been deemed eligible for the receipt of Chapter 30 benefits per 38 C.F.R. § 21.7042.

Under 38 C.F.R. § 21.7042(a)(2), the individual must (i) if his or her obligated period of active duty is three years or more, serve at least three years of continuous active duty in the Armed Forces; or (ii) if his or her obligated period of active duty is less than three years serve at least two years of continuous active duty in the Armed Forces.  

Under 38 C.F.R. § 21.7042(b)(3), the individual must serve at least two years of continuous active duty in the Armed Forces characterized by the Secretary concerned as honorable service; and under 38 C.F.R. § 21.7042(b)(4), the individual must serve at least four continuous years of service in the Selective Reserves.  

The Veteran had not served for at least two years of continuous active duty in the Armed Forces, nor did is he shown to have served for at least four continuous years of service in the Selected Reserves.  However, the provisions of 38 C.F.R. 
§ 21.7042(a)(5) and (b)(6) provide exceptions from the required two years of active duty where the Veteran is discharged or released from active duty for: (i) a service-connected disability; (ii) for a medical condition which preexisted the individual's service on active duty and which VA determines is not service-connected; (iii) under a 10 U.S.C.A. § 1173 (West 2002) hardship discharge; (iv) for the convenience of the government after completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years or after completing 30 continuous months of active duty of an obligated period of active duty that is at least three years; (v) involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned; or (vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct, but did interfere with the individual's performance of duty.  

38 C.F.R. § 21.7042(b)(7) provides similar exceptions for required service in the Selected Reserve where an individual does not meet the requirements of 38 C.F.R. 
§ 21.7042(b)(4), and where the individual has served for a continuous period of service in the Selected Reserve.  Because the Veteran is not shown to have, nor does he claim, to have continuous service with the Selected Reserve, this paragraph is not applicable.   

The Veteran's basic eligibility was established under the provisions of 38 C.F.R. 
§ 21.7042(a)(5)(vi) where his discharge was shown to be due to a mental condition that was not characterized as a disability, that did not result from his own willful misconduct, but did interfere with the performance of his duty.  

The reason for the Veteran's separation from service has been characterized by the service department as a personality disorder.  No more than the 12 months of educational assistance benefits under Chapter 30, Title 38, United States Code, already provided to the Veteran may be granted under the law.  This is the proper calculation when considering the restrictions of 38 C.F.R. § 21.7072(b), which only permit the award of one month of educational assistance for every month of active service when the total period of active service is less than three years.  The Veteran served less than 3 years and completed 12 full months of service.

The Veteran contends that he is entitled to more than 12 months of Chapter 30 educational assistance benefits based on his military service.  He asserts that he paid the "full $1200 contribution amount toward the Montgomery GI Bill" but only received a partial benefit of 12 months.  However, educational benefits under the provisions of Chapter 30, Title 38, United States Code, are based on length of service, not in-service contributions.  The Veteran also asserts that his discharge should have been for a medical discharge instead of "a regular or Honorable Discharge".  He stated that the Army doctor had ruled his discharge as a "personality disorder" which stemmed from his depression during military service in the Army.  The Veteran's discharge due to his personality disorder as shown on his DD 214 has been noted.  Although a discharged for a mental condition may be a premise for basic eligibility for educational benefits, as the Board has discussed above, the Veteran's basic eligibility for educational benefits under 38 C.F.R. 
§ 21.7073 has already been established.  The reason for the Veteran's discharge is not a factor in calculating number of months for which benefits may be granted under the provisions of 38 U.S.C.A. § 3013; 38 C.F.R. § 21.7072(b).

There is no applicable provision of the law that would extend the number of months of educational assistance available for the Veteran's use, given the calculated time of active service.  The regulatory criteria and legal precedent governing the receipt of Chapter 30 educational assistance benefits are clear and specific, and the Board is bound by these criteria. 38 U.S.C.A. § 7104(c).

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to more than 12 months of educational assistance under the provisions of Chapter 30, Title 38, United States Code, is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


